DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10931973 in view of US 20080193024 A1 Lee; Suh-Ho et al. (hereafter Lee). Claim 1 contains similar subject matters in claim 1 of the patent, however, the patent fails to disclose luma deblocking filter using a first filter coefficient and a second filter coefficient; and chroma deblocking filter using the first filter coefficient. Lee in a deblock filter teaches luma deblocking filter using a first filter coefficient and a second filter coefficient; and chroma deblocking filter using the first filter coefficient (i.e.Fig.4, [46], [71], wherein the shared coefficients in overlap area of a luma and chroma blocks could be the first part of the filter coefficients, and the rest of the coefficients in luma block is the second part of the filter coefficient, since the luma block is bigger than the chroma block, .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 10, 11, 16, 17, 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20080069247 A1 He, and further in view of US 20080193024 A1 Lee; Suh-Ho et al. (hereafter Lee).

He fails to disclose luma deblocking filter using a first filter coefficient and a second filter coefficient; and chroma deblocking filter using the first filter coefficient.
However, Lee teaches luma deblocking filter using a first filter coefficient and a second filter coefficient; and chroma deblocking filter using the first filter coefficient (i.e.Fig.4, [46], [71], wherein the shared coefficients in overlap area of a luma and chroma blocks could be the first part of the filter coefficients, and the rest of the coefficients in luma block is the second part of the filter coefficient, since the luma block is bigger than the chroma block, there must have more coefficients for luma than that of the chroma).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the system disclosed by He to include teaching in the same field of endeavor of Lee, in order to reduce hardware complexity, as identified by Lee (i.e.[31]).
Regarding claim 2, see the rejection for claim 1.
Regarding claim 3, see the rejection for claim 1. He further discloses a coding module configured to perform at least one of encoding of video data and decoding of encoded video data (i.e., the coding module comprising: a deblocking module (i.e.Fig.1, wherein module 100 is the coding module); a 
Regarding claims 4, 11, He discloses The system of claim 1, wherein the processing module is further configured to compute a boundary strength associated with the edge, wherein the boundary strength is a numerical value computed based on at least one of an encoding mode of the first and second blocks associated with the edge and an encoding data associated with the first and second blocks (i.e.Fig.1, [20], [30]).
Regarding claims 10, 16, 17, He discloses The system of claim 1, wherein the first filter coefficient corresponds to a coefficient associated with a parameter, and wherein a parametric value associated with the parameter is configured to be combined with a pixel value corresponding to a pixel associated with a block from among the first and second blocks (i.e.[30]).
Regarding claim 19, He discloses The integrated circuit of claim 3, wherein the processing module is further configured to: compute a boundary strength associated with the edge, wherein the boundary strength is a numerical value computed based on at least one of an encoding mode of the first and second blocks associated with the edge and an encoding data associated with the first and second blocks (i.e.Fig.1, [20], [30]); and Adams teaches determine whether the first and second blocks are associated with blocking artifacts based on a pre-defined criterion on determining the boundary strength to be less than or equal to a predetermined value(i.e.[257]), wherein the edge is filtered by the chroma deblocking filter based on the first filter coefficient on determining the first and second blocks to be associated with the blocking artifacts and the boundary strength to be non-zero value (i.e.[240]-[243], [293]).
Claims 5, 12, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over He, in view of Lee, and further in view of US 7054500 B1 Lillevold.

Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made having all the references He, Lee and Lillevold before him/her, to modify the system disclosed by He to include the teaching in the same field of endeavor of Lee and Lillevold, in order to reduce hardware complexity, as identified by Lee, and reduce compression artifacts in a video compression and decompression system, as identified by Lillevold (i.e.col.1 lines 8-13).
Regarding claim 18, Lillevold teaches The integrated circuit of claim 3, wherein the edge is filtered by the chroma deblocking filter based on the first filter coefficient and on determining a boundary strength to be greater than a predetermined value, wherein the boundary strength is a numerical value computed based on at least one of an encoding mode of the first and second blocks associated with the edge and an encoding data associated with the first and second blocks(col.6 lines 49-50, col.8 lines 27-34).
Claims 6-8, 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over He, in view of Lee and further in view of US 20100202262 A1 Adams; Dale Richard et al. (hereafter Adams).
Regarding claims 6, 13, Adams teaches The system of claim 4, wherein the processing module is further configured to determine whether the first and second blocks are associated with blocking artifacts based on a pre-defined criterion on determining the boundary strength to be less than or equal to a predetermined value (i.e.[257]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made having all the references He, Lee and Adams before him/her, to modify the system disclosed by He to include the teaching in the same field of endeavor of Lee and Adams, in order to 
Regarding claims 7, 14, Adams teaches The system of claim 6, wherein the edge is filtered by the chroma deblocking filter based on the first filter coefficient and on determining the first and second blocks to be associated with the blocking artifacts and the boundary strength to be non- zero value (i.e.[240]-[243], [293]).
Regarding claims 8, 15, Adams teaches The system of claim 6, wherein the pre-defined criterion is at least partially configured based on a sum of absolute differences between pixel values corresponding to pixels associated with at least one of the first and second blocks (i.e.[64]).
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over He, in view of Lee, and further in view of US 20090097575 A1 Teng; Chia-Yuan et al. (hereafter Teng).
Regarding claim 9, Teng teaches The system of claim 1, wherein: the luma deblocking filter operates in a weak filter mode; and the weak filter mode is associated with modifying fewer pixel values of pixels associated with at least one of the first and second blocks as compared to a strong filter mode of the luma deblocking filter (i.e.[64]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made having all the references He, Lee and Teng before him/her, to modify the system disclosed by He to include the teaching in the same field of endeavor of Lee and Teng, in order to reduce hardware complexity, as identified by Lee, and remove inherited blockiness, as identified by Teng (i.e.[04]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/Primary Examiner, Art Unit 2487